UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 28, 2015 ENVIRO VORAXIAL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Idaho 000-30454 83-0266517 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 821 N.W. 57th Place, Fort Lauderdale, Florida 33309 (Address of Principal Executive Office) (Zip Code) (954) 958-9968 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03Material Modification to Rights of Security Holders. Effective December 28, 2015, Enviro Voraxial Technology, Inc. (the “Company”) reduced the exercise price of all of its issued and outstanding common stock purchase options from $0.05 per share to $0.01 per share.The options to purchase up to an aggregate of 13,465,000 shares of common stock were initially issued to seven employees and consultants.A form of the notice confirming the amendmentsto the options is included as Exhibit 4.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Form of Notice Regarding the Amendment to Option (previously filed as exhibit to Form 8-K filed on September 5, 2014). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ENVIRO VORAXIAL TECHNOLOGY, INC. Date:December 28, 2015 /s/ John A. DiBella John A. DiBella Chief Executive Officer
